Citation Nr: 1739727	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1982 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2016, the Veteran withdrew his request for a Board hearing.  This matter was previously before the Board in April 2016 at which time the case was remanded for additional development.  

In August 2017, the Veteran filed a claim for service connection for a prostate condition which the Agency of Original Jurisdiction (AOJ) acknowledged in a letter to the Veteran in August 2017.  This matter is referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and electronic legacy documents folder.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service, to include inservice noise exposure.

2.  Tinnitus is not attributable to service, to include inservice noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss, as an organic disease of the nervous system, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by service and, as an organic disease of the nervous system, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology for certain identified disabilities with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served after December 31, 1946 or during a period of war, certain chronic disabilities, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307 (a), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Discussion

The Veteran asserted in his Notice of Disagreement in January 2011 that the only noise exposure he had was in service.  The Board does not dispute this, and in fact VA conceded that he had at least some noise exposure in service.  See November 2013 Statement of the Case.  However, inservice exposure alone is not enough to establish service connection.  Rather, there must be a current disability and evidence that the current disability resulted from the injury during service.  Holton v. Shinseki, 557 F. 3d at 1366.  

In terms of current hearing loss and tinnitus disabilities, the Veteran was shown to meet the criteria under 38 C.F.R. § 3.385 for hearing impairment bilaterally at the July 2010 VA examination.  Audiometric findings at that time revealed that he had decibel levels of 45 at 4000 hertz in the right and left ears.  He was also diagnosed at this examination as having tinnitus.  Thus, he has the disabilities that he claims.    

The crux of the claims here turns on whether the Veteran's bilateral hearing loss and tinnitus are related to service, to include noise exposure in service.

The Veteran's service treatment records do not show complaints or findings of hearing loss or of tinnitus and he denied having a history of hearing loss on Reports of Medical History dated in October 1985 and at separation in November 1987.  They do show that he was seen for complaints of ear and nasal congestion in December 1986, and ear congestion in March 1987.  Findings in December 1986 revealed scar tissue around the right tympanic membrane.  Inservice audiograms from February 1982 to November 1987 show hearing threshold levels from 0 to 15 decibels at 500, 1000, 2000, 3000 and 4000 hertz, with the exception of a 20 decibel reading in the right hear at 4000 hertz in November 1985.  

The earliest documented complaint of hearing loss is an April 2010 VA outpatient clinic record containing the Veteran's report of slightly decreased hearing.  The Veteran also reported at this time having ringing in his ears for many years.  In May 2010, he reported that his symptoms, to include tinnitus (but not hearing loss), first began in 1998/1999.  He also reported longstanding disequilibrium and intermittent vertigo and he questioned having hearing loss.  In this regard, he said that he frequently turned up the volume on his television and had fluctuating hearing loss with dizzy spells.  An audiogram was reportedly performed in May 2010 revealing sensorineural hearing loss, although the actual results of the audiogram are not noted on the treatment record.  As noted, the Veteran was found to have hearing impairment as defined by VA under 38 C.F.R. § 3.385 at the July 2010 VA examination.  In light of the fact that hearing loss and tinnitus were not reported nor were they diagnosed until many years after service, service connection under the provisions of 38 C.F.R. § 3.303 (b) or under the provisions of 38 C.F.R. §§ 3.307, 3.09 has not been established.  

Regarding the provisions of § 3.303(d) regarding medical nexus evidence, the evidence weighs against the Veteran's claim.  Such evidence includes an October 2013 VA addendum opinion from an otolaryngologist who opined that the Veteran's conditions of hearing loss and tinnitus were less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  This physician noted that the Veteran had normal hearing when he was discharged from service and did not report tinnitus until many years after active service.

There is also the opinion of a VA examiner in July 2010 VA who opined that the Veteran's hearing loss and tinnitus were not the result of noise exposure in service.  This examiner noted that the Veteran had normal hearing at separation from service and that his symptoms developed after his military service.  She also noted that the Veteran reported symptoms of aural fullness, otalgia, and vertigo, which were consistent with a possible medical condition, possibly Meniere's disease.  In a July 2016 addendum, she further explained that there is no evidence of acoustic trauma for the Veteran during active duty and no evidence of hearing loss or significant changes in hearing thresholds greater than normal measurement variability in service.  She reported that the Institute of Medicine (IOM) (2006) has stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She also noted that the IOM panel concluded that based on their current understanding hearing loss was "unlikely."  She concluded by stating that based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

The Board accords significant probative weight to the opinion of the July 2010 VA examiner (who also authored the July 2016 addendum opinion) since her opinion is based on an accurate history and is accompanied by well-reasoned rationale as well as supporting data.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, there is no contrary medical opinion on file.  

As far as the Veteran's opinion of a link between inservice noise exposure and his hearing impairment and tinnitus, he his competent to report a decrease in his hearing acuity and ringing in his ear.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric/audiological etiological opinions and there are no Jandreau exceptions that apply.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

 Accordingly, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are denied.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


